Title: To Alexander Hamilton from William S. Smith, 1 May 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade  April 30th. May 1st. 1800
          
          I have experienced several difficulties in the course of the Winter, in consequence of the lattitude given in the Contract, to the Contractor—I was in hopes to have got thro’, the spring, without troubling on the subject of his arrangements—But notwithstanding my influence with the troops, and my indulgence to the Contractor, founded on his Repeated promises to issue better provission’s—I am forced to report that the troops are incommoded, and officers fretted by a repetition of the Issue of bad Provissions—as you will observe by the enclosed Complaints and statements from January to the Present date
          In one instance I have been obliged to supply The troops by purchase, and in several others, under the disagreable necessity of sending the Provission back. You will observe by the documents, that the Contractor has been in the habit of Issuing Beef and Pork simply Salted, under the denomination of salt provissions, of course when Beef in that state, has been Issued, the troops have been deprived of one quarter of a pound & when pork has been issued, of one half pound. It is true, the Second article of the Contract gives him this latitude in its Letter, but not in my opinion in its spirit—The Contract gives the Contractor for the ration of meat six Cents, seven mills and eight tenths of a mill—The Contractor forms that part of the  Contract which relates to fresh meat, to a person who he agrees to give  four pence pr. Lb  for such meat as will be received in Camp, he of course purchases under that price, exclusive of the profit of 25. pr. Cent. which is the 5th. Quarter, which reduces the price of the meat with which we are supplied, to 3 pence or 2 pence half penny when the Government pay’s nearly six pence half penny—and this beef we are obliged to receive, if it is not possitively bad.
          The latter part of the 2d. Article is equally hard on the troops—The option of the issue of Bread 5 day’s in the week is expressly with the Contractor the ration is 18. ounces of Bread or flour—the Bread in general Issued, is so baked, as to give the Contractor every advantage in weight, that can arise from retention of moisture in the loaf, it is issued from the oven too frequently not more than one degree advanced by baking, above dough—I really attribute the indisposition of the troops, more to the badness of the Provission, & the badness of the bread than to any thing connected with our paticular position—The estimated Profit to the Contractor in the baking business, is from 7 to 900. Dollars pr. month. the ration of meat when he issues fresh, is about 20. Dollars pr. Day—what the Component part yeild him I have not calculated neither care I how rapidly he makes his fortune under the Contract, but I am highly solicitous the troops should be fairly dealt by—By the Contract—The Contractor is not obligated to give either inspected beef, Pork or flour, as the Contractor the last year was, of course, if we are not entirely at his mercey, we are daily exposed to altercation dispute and reference—you will notice however, in the Papers marked No. 1. that we have had provission issued here, from Barrels marked Springfield Massachusetts—tho’ asserted by some, to be beef put up in Elizabeth-Town by the Father & associates of the Contractor,
          Whether any remedy can be given to the inconveniencies we labor under, as the Contract is for a specific time, rest’s on your wisdom to point out—Permit me to refer you, with due defference, for my opinion of Contractors, to the Campaign of General Loyd, Page 67. & 68. under the Head of Contractors—You will observe by mr. Daytons letter to me, he protests against any officer of the Brigade being appointed to inspect Provission under the 5th. article of the Contract—I have protested against his Protest, & we stand at Bay—The Protest on his part followed an inspection of Provissions complained of by the 13th. Regt. The Contractor appointed Doctor Chetwood & I appointed Major Adlum both of the 11th. The Provission was condemned.
          In consequence of Mr. Daytons Letter of the 26th. of march, I gave directions to the Brigade Quarter master, to give him accommodation relative to the Issue of Salt beef, untill, he could make arrangements to procure a supply of fresh, sufficient—he Mr. Dayton, promissing he would be particularly attentive, that what salt beef he did issue, should be perfectly good.
          This being not being fulfilled I have renewd the Brigade Order of the 21st. of January & shall adhere to it, untill I am honoured by a Communication from you on the subject—
          I have given Mr. Dayton notice of this by the Brigade Qr. Mr., who answers, that he is entitled to sufficient timely notice by the Contract, & shall be obliged to send to Connecticut  for Cattle, of course, I conclude he proposes to make haste slowly in fulfilling the order—unless you should favour us with your interference, and permit yourself to be assured, that abundance of beef can be procured here within the Contract price, not to be sure for 2d 1/2 or 3d.
          I have the Honor to be with great respect—Sir, Your most Obedt. Humble Servt.
          
            W. S. Smith Lt. Colo. Comdg.
          
        